72 F.3d 134
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Milton SANDERS, Plaintiff--Appellee,v.Kim BROWNLEE and Tracy Washington, Defendants--Appellants.
No. 95-2189.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 14, 1995.Decided Dec. 21, 1995.

Before MAGILL, BRIGHT, and MURPHY, Circuit Judges.
PER CURIAM.


1
This case involves allegations by inmate Milton Sanders that corrections officers Kim Brownlee and Tracy Washington conducted retaliatory searches of his cell in violation of his constitutional rights.  The district court1 denied the defendants' motion for summary judgment, concluding that genuine issues of material fact remain regarding their qualified immunity defense, and the corrections officers appeal.  At the time of the incidents it was clearly established that retaliatory searches can form the basis of an eighth amendment claim.  Scher v. Engelke, 943 F.2d 921, 925 (8th Cir.1991), cert. denied, 503 U.S. 952 (1992).  Since we agree that issues of material fact remain, there is no jurisdiction to consider this appeal.  Johnson v. Jones, 115 S. Ct. 2151, 2159 (1995).  The appeal is therefore dismissed.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri